                         Case 1:21-cr-00011-LMM-CCB Document 2 Filed 01/12/21 Page 1 of 1
U.S. Department of Justice
United States Attorney
                                                                                                              FILED iN OPEN COURT
                                                                                                                  u.Q.uj^. -Atiania




                                    IN THE UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF GEORGIA

                                                                Division: Atlanta
                                                                (USAO: 2020RO(^491)

                                DEFENDANT INFORMATION RELATIVE f0 A CRIMINAL ACTION


COUNTY NAME: Fulton                                                     DISTRICT COURT NO.

                                                                        MAGISTRATE CASE NO.

X Indictment                                      Information                                Magistrate's Complaint
DATE: January 12,2021                             DATE:                                      DATE:

                             UNITED STATES OF AMERICA                   SUPERSEDING INDICTMENT
                                       vs.                             Prior Case| Number:
     RODERICQUE JARMAINE THOMPSON, A/K/A RODRIQUEZ                     Date Ffled:
   THOMPSON, A/K/A RODERICQUE THOMAS, A/K/AJAMMIGE
   TROY THOMASON, A/K/AJAMMIE TROY THOMPSON, A/K/A
                   JUNIOR THOMPSON

GREATER OFFENSE CHARGED: X Felony Misdemeanor


                                                          Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding?                  Yes X No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No


Will the defendant require an interpreter? Yes X No




Attorney: Diane Schuhnan
Defense Attorney:
